Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 8 are pending in this application. Claims 1, 7 and 8 are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 discloses statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Claim 8 recites …A blood vessel extraction program… When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24,2009; p. 2.. In an effort to assist the Inventor(s) (or (pre-AlA) Applicant(s)) in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the Examiner suggests 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over BUCKLER, Andrew J. (US-20210312622-A1, hereinafter simply referred to as Buckler) in view of Bagci, Ulas (US-20180165808-A1, hereinafter simply referred to as Bagci).

Regarding independent claims 1, 7 and 8, Buckler teaches:
A blood vessel extraction method (See at least Buckler, ¶ [0101], FIGS. 1 & 2) which is a method of extracting a blood vessel in medical volume data using a convolutional neural network (See at least Buckler, ¶ [0069], FIGS. 1 & 2, "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…"), wherein the convolutional neural network includes a (See at least Buckler, ¶ [0101], FIG. 1, #120) having: a1: a first path including a plurality of convolutional layers (e.g., convolutional layers of Buckler) to which data for a first target region including some target voxels (e.g., voxel sizes in Buckler) in the medical volume data, is input at a first resolution (e.g., spatial resolution in Buckler) (See at least Buckler, ¶ [0004, 0063, 0069, 0070], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…"); a2: a second path including a plurality of convolutional layers to which data for a second target region including some target voxels in the medical volume data, is input at a second resolution (See at least Buckler, ¶ [0004, 0063, 0069, 0070], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…").
Buckler teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Buckler does not expressly disclose the concept of an output unit having a neural net structure, which outputs numerical values related to visualization of the target voxels with an output result of the first path and the second path as input data.
(e.g.,  Convolutional Neural Networks (CNN) in Bagci), which outputs numerical values (e.g., Hounsfield unit (HU) in Bagci) related to visualization of the target voxels with an output result of the first path and the second path as input data (See at least Bagci, ¶ [0109, 0148, 0156], FIGS. 1 & 2, "…The input to the abdominal region detection algorithm is a whole-body CT volume… ", "…Briefly, to detect, segment and quantify brown fat automatically from PET/CT scans, canonical random forests with structure cues are used for automatic body region detection. This allows the algorithm to be constrained to potential BAT regions only (head/neck and thorax). Next, a fixed HU interval filtering is used to identify all adipose tissue (white and brown) from CT images…", "…Standard reference for estimating fat tissues in CT is by means of the computed planimetric method or with a fixed attenuation range from −190 to −30 HU. In the implementation, the inventors have extended this range into [−250, −10] HU to be more inclusive…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of an output unit having a neural net structure, which outputs numerical values related to visualization of the target voxels with an output result of the first path and the second path as input data as disclosed in the device of Bagci to modify the known and similar device of Buckler for the desirable and advantageous purpose of meeting the need for a way to automate the detection, segmentation and quantification of SAT, VAT and BAT regions, as discussed in Bagci (See ¶ [0024]); thereby, helping to improve the overall system robustness by meeting the need for a way to automate the detection, segmentation and quantification of SAT, VAT and BAT regions.

Regarding dependent claim 2, Buckler modified by Bagci above teaches:
wherein the convolutional neural network further includes as the convolutional unit: c1: a first additional path including a plurality of convolutional layers (e.g., convolutional layers in Buckler) to which data for a target region including some target voxels (e.g., pixel/voxel in Buckler) in the medical volume data (See at least Buckler, ¶ [0004, 0063, 0069, 0151], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patient such as the vascular system, organs such as the heart…" Also, see at least Bagci, ¶ [0109, 0148, 0156], FIGS. 1 & 2), in which CT values of the medical volume data have been clipped within a first range, is input (See at least Buckler, ¶ [0004, 0063, 0069, 0070, 0151], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…", "…biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patient such as the vascular system, organs such as the heart…" Also, see at least Bagci, ¶ [0046, 0109, 0148, 0156], FIGS. 1 & 2); and c2: a second additional path including a plurality of convolutional layers to which data for a target region (See at least Buckler, ¶ [0004, 0063, 0069, 0070, 0151], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…", "…biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patient such as the vascular system, organs such as the heart…" Also, see at least Bagci, ¶ [0046, 0109, 0148, 0156], FIGS. 1 & 2).

Regarding dependent claim 3, Buckler modified by Bagci above teaches:
wherein the first range is a range in which an upper limit is 500 HU, and the second range is a range in which a lower limit is 300 HU (See at least Buckler, ¶ [0004, 0063, 0069, 0070, 0151], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…", "…biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patient such as the vascular system, organs such as the heart…" Also, see at least Bagci, ¶ [0046, 0109, 0148, 0156], FIGS. 1 & 2. The Examiner notes that while the claimed upper and lower limits are not specified in the prior art, the claimed upper limit of 500 HU, and lower limit of 300 HU was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed range was significant).

Regarding dependent claim 4, Buckler modified by Bagci above teaches:
wherein the convolutional neural network further includes as the convolutional unit: a3: a third path including a plurality of convolutional layers to which data for a third target region including some target voxels in the medical volume data, is input at a third resolution (See at least Buckler, ¶ [0004, 0063, 0069, 0070, 0151], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…", "…biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patient such as the vascular system, organs such as the heart…" Also, see at least Bagci, ¶ [0046, 0109, 0148, 0156], FIGS. 1 & 2).

Regarding dependent claim 5, Buckler modified by Bagci above teaches:
wherein the image processing unit is configured to determine a display mode of the voxels on the basis of numerical values related to the visualization (e.g., display options in Buckler), and to display a blood vessel on the basis thereof (See at least Buckler, ¶ [0004, 0063, 0069, 0070, 0151, 0165], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…", "…biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patient such as the vascular system, organs such as the heart…" Also, see at least Bagci, ¶ [0046, 0109, 0148, 0156], FIGS. 1 & 2).

Regarding dependent claim 6, Buckler modified by Bagci above teaches:
wherein the blood vessel is a coronary artery and the medical volume data is a data of a range including at least a heart and a coronary artery (See at least Buckler, ¶ [0004, 0063, 0069, 0070, 0151, 0165], FIGS. 1 & 2, "…techniques to effectively utilize increasing spatial and temporal resolution are needed…", "…The input data for the former may be 2D data sets, and the input data for the latter may be 3D data sets…", "…spatial unwrapping to convert cross-sections of a tubular structure (e.g., a vein/artery cross section) into rectangles, and (iii) application of a trained CNN…", "…Paired data sets may can used as input to a training step to build a convolutional neural network…", "…biological features utilized by specific implementations of the systems and methods of the present disclosure (e.g., as relating to particular anatomical regions of a patient such as the vascular system, organs such as the heart…" Also, see at least Bagci, ¶ [0046, 0109, 0148, 0156], FIGS. 1 & 2).





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666